Citation Nr: 0633363	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is required by statute and regulation to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits and to assist claimants in the 
development of their claims.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Furthermore, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004); 38 C.F.R. § 3.159(b) (2006).  Although the RO 
provided the veteran a section 5103(a) notice in October 
2003, in that notice the RO did not inform him of the 
evidence needed to establish entitlement based on secondary 
service connection.  A notice error of this sort is presumed 
to be prejudicial.  See Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. Sept. 22, 2006).  The Board finds, therefore, 
that remand of the case is required.

Additionally, documents in the claims folder reveal that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  A copy of the SSA decision, 
as well as the medical evidence relied upon in reaching that 
decision, may be relevant to the issues on appeal and should 
be considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is remanded for the following actions:

1.  Review the claims folder and ensure 
that, in accordance with the statute, 
implementing regulation, court decisions, 
and VA directives, the veteran is 
properly informed of the evidence needed 
to substantiate his claim based on 
secondary service connection.  

2.  Obtain from the SSA all records 
pertinent to the veteran's claim for 
Social Security disability benefits, to 
specifically include a copy of the 
decision awarding benefits as well as the 
medical records relied upon in making 
that determination.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


